IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ASSOCIATED BUILDERS &
CONTRACTORS OF WESTERN
PENNSUYLVANIA, et al.,

CIVIL ACTION NO. 2:19-CV-01213-LPL
District Judge Marilyn J. Horan —

Plaintiffs,
Magistrate Judge Lisa Pupo Lenihan

VS.

COUNTY OF WESTMORELAND,

Defendant.

Nee Nee ee ee ee ee eee ee ee SS”

ECF No. 16

MEMORANDUM ORDER

Plaintiff initiated this action on September 23, 2019, and the Complaint was docketed on
the same day. (ECF No. 1.) The Motion to Intervene as Defendant by the Pittsburgh Regional
Building Trades Council, AFL-CIO was filed on October 11, 2019 (ECF No. 16). The case was
referred to United States Magistrate Judge Lisa Pupo Lenihan for pretrial proceedings in
accordance with the Magistrate Judges Act, 28 U.S.C. §636(b)(1), and Local Rules of Court 72.C
and 72.D.

The Magistrate Judge's Report and Recommendation (ECF No. 25), filed on January 21
19, 2020, recommended that the Motion to Intervene as Defendant filed by the Pittsburgh Regional
Building Trades Council, AFL-CIO (ECF No. 16) be granted. The parties were informed that in
accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(1)(B) and (C), and Rule 72.D.2 of
the Local Rules of Court, that they had fourteen (14) days to file any objections, and that
unregistered ECF users were given an additional three (3) days pursuant to Federal Rule of Civil

Procedure 6(d). No objections have been filed.
After review of the pleadings and documents in the case, together with the Report and
Recommendation, the following Order is entered:

AND NOW, this 5" day of February, 2020,

IT IS HEREBY ORDERED that the Motion to Intervene as Defendant filed by the
Pittsburgh Regional Building Trades Council, AFL-CIO is GRANTED.

IT IS FURTHER ORDERED that the Report and Recommendation (ECF No.25) of

Magistrate Judge Lenihan, dated January 21, 2020, is adopted as the opinion of the Court.

BY THE COURT:

 
 

Marilyn J“Horan
United States District Judge

cc: All counsel of record
Via electronic filing
